Citation Nr: 0504630	
Decision Date: 02/17/05    Archive Date: 02/24/05

DOCKET NO.  95-19 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a right foot disorder.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Robinson, Counsel



INTRODUCTION

The veteran served on active duty from January 1947 to August 
1951.  He was issued an undesirable discharge based on 
service performed between August 1951 to March 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in January 
1995 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in New York, New York, which denied entitlement 
to service connection for a right foot disorder.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. Consistent with the 
instructions below VA will notify you of the further action 
required on your part.  


REMAND

The service medical records show that in April 1947 the 
veteran was treated for dermatophytosis of the right foot,.  
In August 1947, he was treated for a painful right foot, 
metatarsalgia.  Metatarsal arch supports were issued.  

The post service medical records include diagnoses and 
treatment for multiple right foot disorders.  The record on 
appeal does not, however, contain a medical opinion as to the 
etiology of any current right foot disorder.  Such an opinion 
is necessary to aid the Board in making a decision on the 
claim.  Therefore, on remand, the RO should schedule the 
veteran for a VA examination to obtain pertinent medical 
opinion evidence.  See 38 U.S.C.A. § 5103A(d) (West 2002).

Accordingly, this case is REMANDED for the following:

1.  The RO should make arrangements for 
the veteran to be afforded an orthopedic 
examination.  Send the claims folder to 
the examiner for review in conjunction 
with the examination.  All indicated 
tests and studies should be accomplished 
and all clinical findings should be 
reported in detail.  Based on a review of 
the claims folder and the examination of 
the veteran, the psychiatrist is asked to 
answer the following question.

Is it as likely as not, (i.e., is there a 
50/50 chance) that any current right foot 
disorder is related to any in-service 
right foot symptomatology. 

2.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.

3.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2004).  In the event 
that the veteran does not report for any 
ordered examination, documentation should 
be obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.

4.  Following any other appropriate 
development, the RO should prepare a new 
rating decision and readjudicate the 
appealed issue.  If any of the benefit 
sought on appeal remains adverse to the 
veteran, he and his representative should 
be provided a supplemental statement of 
the case, which includes a summary of any 
additional evidence submitted, applicable 
laws and regulations, and the reasons for 
the decision.  They should then be 
afforded an applicable time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



